     Case 5:21-cv-05032-RAL Document 7 Filed 06/08/21 Page 1 of 5 PageID #: 20



                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      WESTERN DIVISION

                                                                  >




THOMAS PHILLIP BELL,                                              5:21-CV-05032-RAL


                        Plaintiff,

                                                          ORDER GRANTING PLAINTIFF'S
         vs.                                           MOTION FOR LEAVE TO PROCEED IN
                                                       FORMA PAUPERIS AND SCREENING
DURAL C. GROSS,DETECTIVE;KIAH                                         FOR DISMISSAL
MARSHALL,HUGHES COUNTY JAIL,
JUDGE JOHN L. BROWN, CLERK'S OFFICE
OF PIERRE, SD TEEN COURT,PIERRE,SD;
HUGHES COUNTY POLICE, WAYDE
FISHER,FIRED ATTORNEY; AND
PATRICIA CARLSON,NEW HIRED
ATTORNEY;

                        Defendants.



        Plaintiff Thomas Phillip Bell filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 1. Bell

moves for leave to proceed in forma pauperis and for the appointment of counsel. Docs. 2, 3.

I,    Motion for Leave to Proceed In Forma Pauperis

        Bell moves for leave to proceed in forma pauperis. Doc. 2. Suits brought in forma

pauperis require the plaintiff to demonstrate financial eligibility to proceed without prepayment

offees. Martin-Trigona V. Stewart. 691 F.2d 856, 857(8th Cir. 1982); see Lundahl v. JP Morgan

Chase Bank. 2018 WL 3682503, at *1 (D.S.D. Aug. 2, 2018). A person maybe granted

permission to proceed in forma pauperis if he or she "submits an affidavit that includes a

statement of all assets such [person] possesses [and] that the person is unable to pay such fees or

give security therefor." 28 U.S.C. § 1915(a)(1). The litigant is not required to demonstrate


                                                 1
   Case 5:21-cv-05032-RAL Document 7 Filed 06/08/21 Page 2 of 5 PageID #: 21



absolute destitution, and the determination of whether a litigant is sufficiently impoverished to

qualify to so proceed is committed to the court's discretion. Lee v. McDonald's Corp.. 231 F.Sd

456,459(8th Cir. 2000: Cross v. Gen. Motors Corp.. 721 F.2d 1152, 1157(8th Cir. 1983);

Babino v. Janssen & Son. 2017 WL 6813137, at *1 (D.S.D. Oct. 12, 2017). In light of the

information Bell provided in his financial affidavit. Doc. 2, this Court finds that he may proceed

in forma pauperis. Because Bell has been granted leave to proceed in forma pauperis, his

complaint will be screened under 28 U.S.C. § 1915(e).

II. 28 U.S.C.§ 1915(e) Screening

       A. Factual Background

       Bell claims that Kiah Marshall lied to the police when she said'she was a minor and when

she accused Bell ofraping her. Doc. 1 at 3. He asserts that his conviction is unconstitutional

because he was convicted based on false claims. Id. The Hughes County jail was allegedly a "life

threatening situation" for Bell and he was drugged by police. Id South Dakota Sixth Judicial

Circuit Court Judge John Brown was allegedly involved in fraud regarding Bell's state criminal

case. Id Bell seeks to have his conviction removed from his record, to not have to register as a

sex offender, and for $10 million in monetary damages. Id

       B. Legal Background

       When a plaintiff is granted in fonna pauperis status, the court screens the complaint to

determine whether it should be dismissed as "frivolous, malicious, or fail[ing] to state a claim

upon which relief may be granted" or for "seek[ing] monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915(e)(2); Martin-Trigona. 691 F.2d at 857; see also

Lundahl. 2018 WL 3682503 at *1. Pro se complaints must be liberally construed. Erickson v.
   Case 5:21-cv-05032-RAL Document 7 Filed 06/08/21 Page 3 of 5 PageID #: 22



Pardus, 551 U.S. 89,94(2007); see also Native Am. Council of Tribes v. Solem. 691 F.2d 382

(8th Cir. 1982).

       Notwithstanding its liberal construction, a pro se complaint may be dismissed as

frivolous "where it lacks an arguable basis either in law or in fact;" that is, where the claim is

"based on an indisputably meritless legal tlieory" or where, having "pierce[d] the veil of the

complaint's factual allegations," the court determines those facts are "fantastic or delusional."

Neitzke v. Williams. 490 U.S. 319, 325, 327-28(1989); see also Denton v. Hernandez. 504 U.S.

25, 33 (1992). A court may dismiss a complaint for failui'e to state a claim "as a matter oflaw if

it is clear that no relief could be granted under any set offacts that could be proved consistent

witli the allegations...." Neitzke,490 U.S. at 327(1989)(citations and internal quotations

omitted).

       To avoid dismissal, a complaint "must show that the plaintiff'is entitled to relief,'... by

alleging 'sufficient factual matter, accepted as true, to state a claim to reliefthat is plausible on

its face.'"Torti v. Hoag. 868 F.3d 666,671 (8tli Cir. 2017) Cquoting In re Pre-Filled Propane

Tank Antitrust Litig., 860 F.3d 1059,1063 (8th Cir. 2017)(en banc)). To determine whether a

claim is plausible on its face is a "context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Ashcroft. 556 U.S. at 679. A complaint must

allege "more than labels and conclusions."Torti. 868 F.3d at 671 (quoting Bell Atl. Corp. v.

Twomblv. 550 U.S. 544, 555 (2007)).

        C. Legal Analysis

        Bell's complaint is based off of an alleged unconstitutional conviction in Hughes County,

South Dakota, before Judge John Brown. Doc. 1 at 3. Bell mentions that his attorney was Pat

Carlson. Doc. 1 at 2. Public records that are outside of the complaint may be considered by the
   Case 5:21-cv-05032-RAL Document 7 Filed 06/08/21 Page 4 of 5 PageID #: 23



court when they are embraced by the pleadings. See State ex rel Nixon, v. Coeur D'Alene Tribe.

164 F.3d 1102, 1107(8th Cir. 1999)(considering public records not contrary to complaint);

Surgical Synergies v. Genesee Assocs.. Inc.. 432 F.3d 870,873 n.3 (8th Cir. 2005)(considering

material necessarily embracing the pleadings). This Court considers Bell's criminal history in

Hughes County, South Dakota, as being embraced by the pleadings.
                                                /


       Bell pleaded no contest to one charge of Sexual Exploitation of a Minor under SDCL

§ 22-22-24.3, and was represented by defense attomey Pat Carlson. State of South Dakota v.

Thomas Bell. CR 12-119, Judgment of Conviction. The occurrence that led to Bell's plea

happened on or about March 17, 2012. Id at 1. He was sentenced on January 23,2015, by Judge

John Brown. Id Bell was ordered to register as a sex offender. Id at 1-2.

       A complaint may be dismissed by the court's own motion as frivolous when it is apparent

the statute of limitations has run. Myers v. Vogal. 960 F.2d 750, 751 (8th Cir. 1992). While §

1983 does not contain a specific statute oflimitations, the Supreme Court has instructed courts to

apply the most analogous statute oflimitations to claims made under § 1983. Wilson v. Garcia.

471 U.S. 261, 266-68 (1985). South Dakota adopted a specific statute that provides that civil

rights actions must be brought within three years after the alleged constitutional deprivation

occurred or be barred. Bell v. Fowler. 99 F.3d 262, 266 (8th Cir. 1996)(referencing SDCL

15-2-15.2). Bell filed this lawsuit on May 18, 2021. Doc. 1. Because the violations alleged

occurred in 2012 and 2015, Bell's compliant is barred by the statute oflimitations and must be

dismissed.


       Even if Bell's complaint were timely filed, his complaint would not survive screening

under 28 U.S.C. § 1915(e)(2)(B)(ii). Bell claims that his conviction is unconstitutional because it

was based off offraudulent accusations. Doc. 1. These claims would be barred by Heck. Heck v.
   Case 5:21-cv-05032-RAL Document 7 Filed 06/08/21 Page 5 of 5 PageID #: 24



Humphrey. 512 U.S. 477,486-87,489(1994). Under the Heck doctrine,"in order to recover

damages for [an] allegedly unconstitutional conviction or...for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid," a plaintiff must show that

the "conviction or sentence [was] reversed, expunged,invalidated, or impugned by the grant of a

writ of habeas corpus." Id Bell has not claimed that his conviction has been reversed, expunged,

declared invalid or impugned by the granting of a writ. Thus, Bell's complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i-ii).

III.      Order


          Accordingly, it is

          ORDERED that Bell's motion for leave to proceed in forma pauperis. Doc. 2, is granted.

If is further

          ORDERED that Bell's complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii). It is

finally

          ORDERED that Bell's motion for appointment of counsel. Doc. 3, is denied as moot.

          DATED June           2021.


                                              BY THE COURT:




                                              ROBERTO A. LANGl
                                              CHIEF JUDGE
